                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - FLINT

IN RE:

         ANTHONY JEROME MARINELLI,                            Case No. 19-31023-dof
             Debtor.                                          Chapter 7 Proceeding
                                                              Hon. Daniel S. Opperman
_____________________________________/
GYPSUM SUPPLY COMPANY,
      Plaintiff,

v.                                                            Adv. Proc. No. 19-3046-dof

ANTHONY JEROME MARINELLI,
      Defendant.
_____________________________________/

             OPINION GRANTING PLAINTIFF GYPSUM SUPPLY COMPANY’S
                        MOTION FOR SUMMARY JUDGMENT

                                            Introduction

         Before the Court is Plaintiff Gypsum Supply Company’s Motion for Summary Judgment.

The Defendant in this adversary proceeding is the Debtor Anthony Jerome Marinelli. Plaintiff

filed this action under 11 U.S.C. §§ 523(a)(4) and 523(a)(6) objecting to the dischargeability of

debt. The instant Motion for Summary Judgment is brought pursuant to Section 523(a)(4) only.

                                            Jurisdiction

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(I) (determinations as to the dischargeability of

certain debts).

                                                Facts

         The Defendant Anthony Marinelli was the owner, officer, and resident agent of

Livingston Ceiling and Partitions, Inc. (“Livingston Ceiling”) at all relevant times. Livingston

                                                  1

     19-03046-dof    Doc 50     Filed 01/16/20        Entered 01/16/20 13:39:42     Page 1 of 9
Ceiling engaged Plaintiff as its construction material supplier on an open account basis, with

Livingston Ceiling agreeing to pay a 1.5% per month time price differential service charge for

any outstanding amounts owing and to pay any attorney fees and collection costs. Defendant

personally guaranteed the account with Plaintiff on behalf of Livingston Ceiling.

         Prior to the bankruptcy filing of Defendant, Livingston Ceiling and Defendant requested

that Plaintiff supply labor and materials and supplies for various projects for property

improvements, consisting of two specific projects. The first was known as the “Hamilton

Project,” in which Plaintiff later confirmed Livingston Ceiling was paid $549,111.45, and the

second was for the “Brush Park Project,” in which it was confirmed that Livingston Ceiling was

paid $191,143.90. Livingston Ceiling and Defendant did not pay Plaintiff in full from these

funds. The current amount owed by Livingston Ceiling to Plaintiff on these two projects is

$14,516.52, plus treble damages, a time price differential service charge of 1.5% per month, and

reasonable attorney fees. Plaintiff asserts summary judgment is appropriate because these facts

are undisputed, attaching the relevant documents to support such, and that under applicable

Michigan law, this debt is nondischargeable under Section 523(a)(4).1

         Defendant has been unrepresented by counsel at all times in this adversary proceeding

and has been given much time and many opportunities to obtain counsel. Defendant filed a two-

word response to the instant Motion, stating: “I disagree.” At oral argument, Defendant did add

that Livingston Ceiling had a 10-year relationship with Plaintiff, and that when Livingston

Ceiling fell behind in payments, Plaintiff would stop delivery of products until payment

arrangements were made and Defendant would advise Plaintiff to place a lien on certain projects,


1
  Plaintiff also seeks a judgment against Defendant pursuant to Federal Rule of Civil Procedure 16(f), made applicable
to this proceeding by Federal Rule of Bankruptcy Procedure 7016, because Defendant failed to attend and participate
in court-ordered mediation. Instead of deciding this case on procedural grounds, the Court elects to address Plaintiff’s
substantive arguments only.

                                                           2

    19-03046-dof         Doc 50       Filed 01/16/20           Entered 01/16/20 13:39:42            Page 2 of 9
such as the ones in this case. Defendant orally disputed the remaining amounts that were

claimed owed by Plaintiff, but did not supply written or sworn evidence in support of these

statements.

                                   Summary Judgment Standard

       Federal Rule of Civil Procedure 56 is made applicable in its entirety to bankruptcy

adversary proceedings by Federal Rule of Bankruptcy Procedure 7056. Rule 7056(c) provides

that summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of law.” See

Choate v. Landis Tool Co., 46 F. Supp. 774 (E.D. Mich. 1980). The moving party bears the

burden of showing the absence of a genuine issue of material fact as to an essential element of

the non-moving party’s case. Street v. J.C. Bradford & Co., 886 F.2d 1472 (6th Cir. 1989)

(citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). The burden then shifts to the nonmoving

party once the moving party has met is burden, and the nonmoving party must then establish that

a genuine issue of material fact does indeed exist. Janda v. Riley-Meggs Indus., Inc., 764 F.

Supp. 1223, 1227 (E.D. Mich. 1991).

                      Standard for Non-Dischargeability Under § 523(a)(4)

       Section 523(a)(4) excepts from discharge a debt “for fraud or defalcation while acting in

a fiduciary capacity, embezzlement, or larceny . . . .” The Sixth Circuit has held that § 523(a)(4)

requires:

       (1) a fiduciary relationship
                (a) in the form of an express trust or
                (b) technical trust relationship;
       (2) breach of that fiduciary relationship; and
       (3) a resulting loss.



                                                  3

  19-03046-dof       Doc 50     Filed 01/16/20        Entered 01/16/20 13:39:42      Page 3 of 9
R.E. America, Inc. v. Garver (In re Garver), 116 F.3d 176, 178-79 (6th Cir. 1997); see also Patel

v. Shamrock Floorcovering Services, Inc. (In re Patel), 565 F.3d 963 (6th Cir. 2009); Carlisle

Cashway, Inc. v. Johnson (In re Johnson), 691 F.2d 249, 251-52 (6th Cir. 1982) (finding that

fiduciary capacity “applies only to express or technical trusts and does not extend to implied

trusts, which are imposed on transactions by operation of law as a matter of equity” and “the

requisite trust relationship must exist prior to the act creating the debt and without reference to

it”) (citations omitted).

        To establish the existence of an express trust, the plaintiff “must demonstrate: (1) an

intent to create a trust; (2) a trustee; (3) a trust res; and (4) a definite beneficiary.” Patel, 565

F.3d at 968 (internal quotation marks and citation omitted).

        Once the plaintiff has established the existence of a trust and that the defendant is a

trustee of a trust, the burden of proof shifts to the defendant. In Cappella v. Little (In re Little),

163 B.R. 497 (Bankr. E.D. Mich. 1994), the Court found that the question of burden of proof for

defalcation while acting in a fiduciary capacity was a substantive question, and thus should be

determined under state law. Id. at 502. In reviewing Michigan law, the Cappella Court found

that:

        Michigan courts have repeatedly stated in various contexts that a trustee must
        account to the beneficiaries for the disposition of trust funds. . . . Failure to
        properly so account is, by definition, a defalcation.

        It has been stated that the beneficiary has the initial burden of proving the
        existence of a fiduciary duty and the trustee’s failure to perform it . . . [T]he
        burden then shifts to the trustee . . . to prove it acted with . . . good faith . . . and
        made full disclosure of all facts related to the transactions at issue. . . . [T]he mere
        failure to account establishes a loss.

        Since trustees have a duty to account under Michigan law, it is only logical that
        the Debtor, a statutory trustee, must prove that no defalcation occurred – i.e., that
        he be required to account for the trust funds he received. . . . [T]he Michigan
        Supreme Court has stated that where a trustee is called upon in a court of equity to

                                                    4

   19-03046-dof       Doc 50     Filed 01/16/20         Entered 01/16/20 13:39:42       Page 4 of 9
           account for the funds received by him as trustee, . . . the duty rests upon him to so
           account, and the burden of proof is upon him to establish the correctness of the
           account.

Id. at 500-01 (internal quotation marks and citations omitted).

           The Sixth Circuit Court of Appeals has held that defalcation for purposes of § 523(a)(4)

“occurs through the misappropriation or failure to properly account for those trust funds” by a

fiduciary. Garver, 116 F.3d at 180 (citation omitted). It requires a “pre-existing fiduciary

relationship.” Patel, 565 F.3d at 968.

           In Bullock v. BankChampaign, N.A., 569 U.S. 267 (2013), the Supreme Court decided the

level of intent required for defalcation under § 523(a)(4):

           [W]here the conduct at issue does not involve bad faith, moral turpitude, or other
           immoral conduct, the term [defalcation] requires an intentional wrong. We
           include as intentional not only conduct that the fiduciary knows is improper but
           also reckless conduct of the kind that the criminal law often treats as the
           equivalent. . . . Where actual knowledge of wrongdoing is lacking, we consider
           conduct as equivalent if the fiduciary consciously disregards (or is willfully blind
           to) a substantial and unjustifiable risk that his conduct will turn out to violate a
           fiduciary duty. That risk must be of such a nature and degree that, considering the
           nature and purpose of the actor’s conduct and the circumstances known to him, its
           disregard involves a gross deviation from the standard of conduct that a law-
           abiding person would observe in the actor’s situation.

Id. at 273-74 (internal quotation marks and citation omitted).

           The Sixth Circuit has addressed the Michigan Building Contract Fund Act (“MBCFA”),

which is also known as the Michigan Builders Trust Fund Act (“MBTFA”), in the context of a

§ 523(a)(4) non-dischargeability proceeding.2 “[T]he MBTFA satisfie[s] the necessary

requirement that the trust exist separate from the act of wrongdoing as a matter of federal law . . .

.” Patel, 565 F.3d at 968 (internal quotation marks and citation omitted). Thus “contractors”




2
    For ease, the Court will refer to the MBCFA and the MBTFA as the “Act” for purposes of this Opinion.

                                                          5

     19-03046-dof         Doc 50      Filed 01/16/20          Entered 01/16/20 13:39:42          Page 5 of 9
under the Act “are fiduciaries to their subcontractors under § 523(a)(4).” Id.; see also Johnson,

691 F.2d at 252.

       The Johnson court concluded that

       [t]he Building Contract Fund Act satisfies the express or technical trust
       requirements of section [523(a)(4)]. The trust relationship is unambiguously
       imposed on a contractor or subcontractor by the language of the statute. The trust
       res is clearly defined as the monies paid by any person into the building contract
       fund. The trustee is charged with specific affirmative duties, including paying out
       trust funds in accordance with the statutorily imposed priority scheme, not using
       funds for its own purposes so long as trust beneficiaries, laborers, subcontractors
       and materialmen remain unpaid . . . The fiduciary relationship . . . arises at the
       time any monies are paid to the contractor or subcontractor whether or not there
       are any beneficiaries of the trust at that time and continues until all of the trust
       beneficiaries have been paid.

Id. at 252-53.

       Therefore, the first element of § 523(a)(4), a fiduciary relationship, is met for funds held

under the Act. See also Patel, 565 F.3d at 963 ( finding an individual debtor who was an officer,

50% shareholder and day-to-day administrator of affairs of a company hired to act as general

contractor was himself a “contractor” subject to liability under the Act).

       After the plaintiff establishes a breach of the fiduciary duty, “the plaintiff must

demonstrate a loss resulting from the breach.” Sangal v. Strickfaden (In re Strickfaden), No. 09-

CV-15060, 2010 WL 3583427, at *4 (E.D. Mich. Sept. 9, 2010) (noting there is no defalcation if

the funds were spent completing the project or toward contract-related bills). Supplying

materials on open account is not sufficient to establish a res required under § 523(a)(4); however,

supplying materials for a specific project does create the required trust under the Act. Astro

Building Supplies, Inc. v. Slavik, No. 10-2206, 2011 WL 6157348, at *1 (6th Cir. Dec. 12, 2011).

       In Patel, the Sixth Circuit Court of Appeals discussed intent in the context of the Act. As

“carefully explained” in its previous holding in Johnson:



                                                 6

  19-03046-dof      Doc 50     Filed 01/16/20        Entered 01/16/20 13:39:42       Page 6 of 9
       defalcation occurs when evidence supports “the objective fact that monies paid
       into the building contract fund were used for purposes other than to pay laborers,
       subcontractors or materialmen first is sufficient to constitute a defalcation under
       section [524](a)(4) so long as the use was not the result of mere negligence or a
       mistake of fact.” Thus, there is no such thing as “defalcation per se” and instead
       the debtor must have been objectively reckless in failing to properly account for
       or allocate funds.

Id. at 970 (quoting Johnson, 691 F.2d at 257). “[T]his Circuit has never countenanced ‘innocent’

or merely ‘negligent’ defalcation” as being sufficient to find a debt non-dischargeable under

§ 523(a)(4). Id. The Patel Court went on to find that the debtor recklessly misallocated funds,

citing his testimony that he paid his own expenses, including his wages, before paying the plaintiff;

the debtor’s “woefully inadequate” attempts at accounting; and the debtor’s concession “that his

business operations were sloppy at best . . . .” Id. at 971. Proving the elements of a case under the

Act, alone, is not sufficient under Bullock to entitle a creditor to relief under Section 523(a)(4);

rather, the requisite finding of the state of mind of “moral turpitude or intentional wrong” is

required. See Shears v. Vestal (In re Vestal), 521 B.R. 604, 610-12 (Bankr. W.D. Mich. 2014)

(holding that the burden of proof shifts to the creditor challenging dischargeability to demonstrate

that the debtor intentionally or recklessly acted when violating the Act.

                                      Analysis and Conclusion

       Here, there are no genuine issues of fact as to the essential elements of this Section

523(a)(4) action. The facts of this case are not disputed by Defendant. While Defendant denies

that summary judgment is appropriate, he offers nothing to contradict the facts as asserted by

Plaintiff, which facts are supported by the exhibits attached to the instant Motion. The requisite

fiduciary relationship exists because, under Patel, there is no dispute Livingston Ceiling was a

“contractor” for purposes of the Act, and thus a fiduciary to its supplier, Plaintiff. And there is

no dispute that Plaintiff supplied materials to Livingston Ceiling for the specific projects at issue.



                                                  7

  19-03046-dof       Doc 50     Filed 01/16/20        Entered 01/16/20 13:39:42       Page 7 of 9
The breach of fiduciary duty occurred when Livingston Ceiling failed to remit payment in full to

Plaintiff, despite receiving payment for the projects at issue. Defendant asserted at oral argument

that all funds received from these projects went to pay bills and not to him personally, but

Defendant offered no evidence or exhibits to support his statements. Even if these assertions are

true, such do not offer a defense to Defendant, who chose to not pay Plaintiff, especially as

Defendant’s statements only vaguely assert that he did not pay himself, which leaves open the

possibility that he paid others not connected with these projects.

       Accordingly, Defendant has not adequately accounted for the funds and this failure

satisfies the intent element. The damages suffered by Plaintiff total the remaining amount of

$14,516.52, plus treble damages, a time price differential service charge of 1.5% per month, plus

reasonable attorney fees. Thus, the Court finds that Plaintiff, as the moving party, has met its

burden of showing the absence of a genuine issue of material fact under Section 523(a)(4), and

that Defendant has failed to meet his burden of showing the existence of a genuine issue of

material fact.

       Plaintiff’s Motion for Summary Judgement is GRANTED because no fact issues exist as

to whether Defendant’s actions amounted to defalcation while acting in a fiduciary capacity,

resulting in the damages to Plaintiff as just stated. Pursuant to Section 523(a)(4), this warrants a

finding of nondischargeability. Because the Court is granting summary judgment to Plaintiff on

other grounds, the Court need not rule on Plaintiff’s Rule 16(f) argument for judgment in its

favor due to Defendant’s failure to appear for the mediation conference.




                                                 8

  19-03046-dof       Doc 50     Filed 01/16/20       Entered 01/16/20 13:39:42       Page 8 of 9
       Counsel for the Plaintiff is directed to prepare an order consistent with this opinion and

entry of order procedures of this Court.

Not for Publication

Signed on January 16, 2020




                                                9

  19-03046-dof      Doc 50     Filed 01/16/20       Entered 01/16/20 13:39:42      Page 9 of 9
